              Case 1:19-mj-00197-SAB Document 42 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:19-mj-00197-SAB

12                  Plaintiff,                          ORDER FOLLOWING PROBATION
                                                        REVIEW HEARING EXTENDING TERM
13          v.                                          OF PROBATION AND DATE OF SELF
                                                        SURRENDER
14   PABLO VELASQUEZ, JR.,

15                  Defendant.

16

17          On October 18, 2019, Defendant was charged by complaint with two counts: (1) driving

18 while suspended for DUI, in violation of 36 C.F.R. 4.2(b), California Vehicle Code 14601.2(a);

19 and (2) driving without a valid license, in violation of 36 C.F.R. 4.2(b), California Vehicle Code
20 12500. (ECF No. 1.) On June 25, 2020, Defendant admitted to Count Two of the complaint.

21 (ECF No. 15.) On the same date, the undersigned sentenced Defendant to fifteen (15) days

22 custody with self-surrender to be served on weekends; twelve (12) months unsupervised

23 probation; and a $300.00 fine and $10.00 special assessment. (Id.) On March 31, 2021, the

24 Court denied Defendant’s motion to vacate or reduce his sentence, and ordered Defendant to

25 begin serving his sentence on weekends beginning on Friday, April 16, 2021. (ECF No. 37.)

26          On April 15, 2021, Defendant Pablo Velasquez, Jr., appeared for a probation review

27 hearing. At the hearing, the Court ordered Defendant’s self-surrender date to be extended until

28 June 4, 2021; for his term of probation to be extended until September 3, 2021; and set future


                                                    1
                 Case 1:19-mj-00197-SAB Document 42 Filed 04/16/21 Page 2 of 2


 1 probation review hearings.

 2          Accordingly, pursuant to 18 U.S.C. § 3563(c) and Federal Rule of Criminal Procedure

 3 32.1(c), the agreement of the parties, and for the reasons stated on the record at the April 15,

 4 2021 hearing, IT IS HEREBY ORDERED that:

 5          1.       Defendant’s term of unsupervised probation is HEREBY EXTENDED and shall

 6                   expire on September 3, 2021;

 7          2.       This matter is referred to probation due to a possible probation violation;

 8          3.       Defendant shall appear for a probation review hearing on May 20, 2021, at 10:00

 9                   a.m. before the undersigned, and Defendant shall file a status report seven (7)

10                   days prior to the hearing;

11          4.       The date of self-surrender for Defendant is HEREBY EXTENDED until June 4,

12                   2021;

13          5.       Defendant is HEREBY COMMITTED to the custody of the Federal Bureau of

14                   Prisons to be imprisoned for a total term of fifteen (15) days, to be served on

15                   weekends beginning on Friday, June 4, 2021 at 10:00 a.m. to Sunday, June 6,

16                   2021 at 5:00 p.m., and shall appear each consecutive weekend until his fifteen

17                   (15) days are served; and

18          6.       Defendant shall appear for a probation review hearing on August 27, 2021, at

19                   10:00 a.m. before the undersigned, and Defendant shall file a status report seven

20                   (7) days prior to the hearing.

21
     IT IS SO ORDERED.
22

23 Dated:        April 16, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                       2
